DETAILED ACTION
Claims 1, 3-12, 16 and 22-27 are presented for examination.
	Applicant’s Amendment filed June 23, 2021 has been entered into the present application. 
Claims 1, 3-12, 16 and 22-27 are pending. Claims 1, 4-5, 16, 22-23 and 25 are amended. 
Applicant’s arguments, filed June 23, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (claims 1, 4-6, 9-10, 16, 26), directed to a method of modulating circadian rhythm comprising administering to a subject in need thereof a hPER2 phosphorylating kinase inhibitor, and the election of (i) dinaciclib (also known as (2S)-1-[3-ethyl-7-[[(1-oxido-3-pyridinyl)methyl]amino]pyrazolo[1,5-a]pyrimidin-5-yl]-2-piperidineethanol, which is also identified by CAS Registry No. 779353-01-4) as the single disclosed species of hPER2 phosphorylating kinase inhibitor, and (ii) CDK5 as the single disclosed species of corresponding kinase to be inhibited, as stated in the reply filed February 26, 2021, which is still in effect over the claims. 
	Accordingly, claims 3, 7-8, 11-12, 22-25 and 27 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	Instant claims 1, 4-6, 9-10, 16 and 26 remain directed to the elected invention and elected species and are herein examined on the merits infra.

Status of the Objections/Rejections Set Forth in the March 23, 2021 Office Action
	In reply to the objection to claim 1 for failing to define the acronym “hPER2” at its first occurrence in the claims as set forth at p.4 of the March 23, 2021 non-final Office Action, Applicant now amends 
	In reply to the objection to claim 4 for failing to define the acronyms PRKACB, PRKG1, IKBKB, TSSK2 or IKBKE at their first occurrence in the claims as set forth at p.4 of the March 23, 2021 non-final Office Action, Applicant now amends claim 4 to define such acronyms as supported by p.12 of the as-filed specification. Accordingly, the objection is now hereby withdrawn. 
	In reply to the objection to claim 5 for failing to define the acronyms “Cdk/Crk” or “Ikk2” at their first occurrence in the claims as set forth at p.4 of the March 23, 2021 non-final Office Action, Applicant now amends claim 5 to remove the term “Cdk/Crk”, and further asserts that the acronym “Ikk2” is synonymous with IKBKB as previously defined in claim 4 and as further supported by the disclosure at p.12 of the as-filed specification. Accordingly, the objection is now hereby withdrawn. 
	In reply to the rejections of claims 1, 4-6, 9-10, 16 and 26 under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as set forth at p.4-7 of the March 23, 2021 non-final Office Action, Applicant now (i) amends claim 1 to remove the phrase “in need thereof”; (ii) amends claims 4-5 to clarify that “the kinase” refers specifically to “the hPER2 phosphorylating kinase” previously referenced in independent claim 1; (iii) amends claim 4 to recite “selected from the group consisting of” to clarify the recited alternatives as belonging to a Markush group; (iv) amends claim 5 to clarify that the recited options are listed in the alternative by replacing the conjunction “and” between the final two members of the list with “or”; (v) amends claim 16 to remove the limitations that the “dosage is subtherapeutic for cancer treatment” and “dosage that is less than 50%, 20% or 10% of therapeutic or conventional cancer dosage”, and further clarifies that the dosage is “less than 1 mg/m2 or less than 2 mg/m2 or less than 5 mg/m2 or less than 10 mg/m2 or less than 20 mg/m2” or “in unit dosage form and the unit dosage form includes less than 1 mg, less than 2 mg, less than 5 mg, less than 10 mg, or less than 20 mg of dinaciclib” to clarify the dosages circumscribed by the claim. Accordingly, the rejections are now hereby withdrawn.  
In reply to the rejection of claims 1, 4-6, 9-10, 16 and 26 under 35 U.S.C. §102(a)(1) as being anticipated by Zhang et al. (“Effect of Aprepitant on the Pharmacokinetics of the Cyclin-Dependent Kinase Inhibitor Dinaciclib in Patients with Advanced Malignancies”, Cancer Chemother Pharmacol, 2012; Nature Reviews Cancer, 2009; 9:886-896) and Kwak et al. (“Cyclin-Dependent Kinase 5 (Cdk5) Regulates the Function of CLOCK Protein by Direct Phosphorylation”, Journal of Biological Chemistry, 2013; 288(52):36878-36889) as evidence, as set forth at p.7-11 of the March 23, 2021 non-final Office Action, Applicant now amends claim 1 to recite that the hPER2 phosphorylating kinase inhibitor is administered “at a dosage that is less than 1 mg/m2 or less than 2 mg/m2 or less than 5 mg/m2 or less than 10 mg/m2 or less than 20 mg/m2” or “in unit dosage form and the unit dosage form includes less than 1 mg, less than 2 mg, less than 5 mg, less than 10 mg, or less than 20 mg”, which patentably distinguishes over Zhang’s teachings, which requires the administration of the hPER2 phosphorylating kinase inhibitor dinaciclib at a dosage of 29.6 mg/m2 and, thus, exceeds the allowable dosages of Applicant’s instant claims. Accordingly, the rejection is now hereby withdrawn. 

Warning Regarding Substantially Duplicate Claims
Applicant is advised that should claim 16 be found allowable, claim 26 will be objected to under 37 C.F.R. §1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(m).
Applicant should note that – although claim 16 recites specific dosage limitations – such dosage limitations are already explicitly provided for in identical scope in claim 1 such that the recitation in instant claim 26 that the hPER2 phosphorylating kinase inhibitor is dinaciclib circumscribes the same scope of subject matter as instant claim 16. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
	There is insufficient written support for Applicant’s newly added limitations directed to the claimed dosages of “less than 1 mg/m2 or less than 2 mg/m2 or less than 5 mg/m2 or less than 10 mg/m2 or less than 20 mg/m2” or a unit dosage form that includes “less than 1 mg, less than 2 mg, less than 5 mg, less than 10 mg, or less than 20 mg” as applied to any hPER2 phosphorylating kinase inhibitor (claim 1).
	Applicant fails to clearly identify those portions of the as-filed specification that he believes supports the newly presented amendments to instant claim 1. 
	Relevant disclosure was identified at p.12 of the as-filed specification, which teaches, “In one or more embodiments: the dinaciclib is at a: (a) dosage that is subtherapeutic for cancer treatment; (b) dosage that is less than 50%, 20% or 10% of therapeutic or conventional cancer dosage; (c) dosage that is less than 1 or 2 or 5 or 10 or 20 mg/m2; or (d) unit dosage form of less than 1, 2, 5, 10 or 20 mg”.
	Applicant’s originally filed disclosure fails to reveal adequate written support for Applicant’s newly amended limitations directed to the claimed dosages of “less than 1 mg/m2 or less than 2 mg/m2 or less than 5 mg/m2 or less than 10 mg/m2 or less than 20 mg/m2” or a unit dosage form that includes “less than 1 mg, less than 2 mg, less than 5 mg, less than 10 mg, or less than 20 mg” as applied to any hPER2 phosphorylating kinase inhibitor (claim 1). At best, Applicant’s as-filed specification describes such dosage amounts or unit dosage forms as applied specifically to the hPER2 phosphorylating kinase 
	MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to the claimed dosages of “less than 1 mg/m2 or less than 2 mg/m2 or less than 5 mg/m2 or less than 10 mg/m2 or less than 20 mg/m2” or a unit dosage form that includes “less than 1 mg, less than 2 mg, less than 5 mg, less than 10 mg, or less than 20 mg” as applied to any hPER2 phosphorylating kinase inhibitor (claim 1). 
	Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph). 

Claim Rejections - 35 USC § 102 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 4-6, 9-10, 16 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemunaitis et al. (“A First-in-Human, Phase 1, Dose-Escalation Study of Dinaciclib, a Journal of Translational Medicine, 2013; 11:259), 
citing to (i) Sahar et al. (“Metabolism and Cancer: The Circadian Clock Connection”, Nature Reviews Cancer, 2009; 9:886-896), (ii) Kwak et al. (“Cyclin-Dependent Kinase 5 (Cdk5) Regulates the Function of CLOCK Protein by Direct Phosphorylation”, Journal of Biological Chemistry, 2013; 288(52):36878-36889) and (iii) Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J. 2007; 22:659-661) as evidence.
Nemunaitis et al. teaches an experimental study of the small molecule cyclin-dependent kinase inhibitor dinaciclib in 48 adult subjects with advanced malignancies, wherein the dinaciclib was administered starting at a dose of 0.33 mg/m2 as a 2 h intravenous (IV) infusion once weekly for 3 weeks (on days 1, 8, and 15 of a 28 day cycle) to determine the maximum administered dose (MAD), dose-limiting toxicities (DLTs), recommended phase 2 dose (RP2D), and safety and tolerability (abstract; col.1, para.3, p.2; col.2, para.2, p.2; Table 2, p.6). Nemunaitis et al. teaches that the adult subjects were > 18 years of age with histologically proven solid tumors, non-Hodgkin’s lymphoma, or multiple myeloma refractory to standard therapy (or for which there is no standard therapy) (col.2, para.3, p.2; Table 1, p.5). Nemunaitis et al. teaches that the dose levels administered were 0.33 mg/m2, 0.66 mg/m2, 1.32 mg/m2, 1.85 mg/m2, 2.59 mg/m2, 3.63 mg/m2, 5.08 mg/m2, 7.11 mg/m2, 10 mg/m2, 12 mg/m2 or 14 mg/m2, and MAD was determined to be 14 mg/m2 and the RP2D was determined to be 12 mg/m2, with DLTs at the MAD reported to include orthostatic hypotension and elevated uric acid (abstract; col.1, para.2, p.9). Nemunaitis et al. teaches that dinaciclib administered every week for 3 weeks (on days 1, 8 and 15 of a 28 day cycle) was generally safe and well-tolerated in the treated subjects, and was additionally observed to exhibit disease stabilization, which further supports use of dinaciclib as a treatment option for patients with advanced solid malignancy (abstract; col.1, para.2, p.12).
In claim 1, Applicant recites “[a] method of modulating circadian rhythm” via “administering to a subject” a hPER2 phosphorylating kinase inhibitor in any one of the recited dosages. 
In claims 4-5, Applicant further defines the kinase as CDK5, and the inhibitor as dinaciclib.
In claims 16 and 26, Applicant limits the hPER2 phosphorylating inhibitor to dinaciclib.

	Applicant further claims the effect of “modulating circadian rhythm” as the result of executing the claimed active step of administering a hPER2 phosphorylating kinase inhibitor to a subject. As established above, Nemunaitis et al. clearly provides for the execution of this same active step as instantly claimed (i.e., administration of the selective CDK5 inhibitor dinaciclib – defined as Applicant’s hPER2 phosphorylating kinase inhibitor – to a subject in a dosage amount that meet Applicant’s claim 1 [e.g., “less than 1 mg/m2” (0.33 mg/m2, 0.66 mg/m2), “less than 2 mg/m2” (1.32 mg/m2, 1.85 mg/m2), “less than 5 mg/m2” (2.59 mg/m2, 3.63 mg/m2), “less than 10 mg/m2” (5.08 mg/m2, 7.11 mg/m2), or “less than 20 mg/m2” (10 mg/m2, 12 mg/m2, 14 mg/m2)]. The effect of “modulating circadian rhythm” must necessarily result from the execution of this same claimed active step because products of identical chemical composition cannot have mutually exclusive properties, particularly when used in an identical manner. MPEP §2112. Also, Kwak et al. provides factual extrinsic evidence demonstrating that CDK5 was known to regulate the function of CLOCK - a protein integral to regulation of circadian clocks and rhythms (abstract; col.1, para.1, p.36878-col.2, para.1, p.36878). The modulation of CDK5 via administration of Nemunaitis’ selective CDK5 inhibitor dinaciclib, therefore, must necessarily modulate the function of CLOCK and its regulation of circadian rhythms.
	In claim 6, Applicant recites that the hPER2 phosphorylating inhibitor is “in unit dosage form”. 
	Nemunaitis et al. teaches the administration of dinaciclib, a selective inhibitor of CDK5 (which meets Applicant’s “hPER2 phosphorylating kinase inhibitor”, as defined at p.6 of the as-filed specification) as an IV infusion of 0.33 mg/m2 starting dose, which constitutes a single “unit dose” of the dinaciclib for IV infusion over a 2 h period on days 1, 8 and 15 of each 28-day cycle.
	Although Nemunaitis et al. does not specifically teach the mg quantity of dinaciclib in this “unit dose” IV infusion, Reagan-Shaw et al. teaches that the body surface area (BSA) of an average adult human of 60 kg in weight is 1.6 m2 (Table 1, p.660). The administration of dinaciclib in an amount of 0.33 mg/m2 constitutes a total dose of (0.33 mg/m2) * 1.6 m2 BSA = 0.528 mg, which meets Applicant’s instantly claimed requirement that the “unit dosage form includes”, e.g., “less than 1 mg” of the dinaciclib 2 would yield even smaller quantities of dinaciclib (which are still “less than 1 mg” as claimed), and any subjects with BSA greater than the average 1.6 m2 would yield a greater quantity of dinaciclib, which is not precluded by the instant claims, as claim 1 only requires that the unit dose “includes less than 1 mg” (which allows for quantities of dinaciclib that are greater than 1 mg, so long as it “includes less than 1 mg” as instantly claimed). 
	In claim 9, Applicant recites “wherein the subject is a person exposed or determined to be at risk of exposure to jet lag, shift work, or age-related sleep disturbances”. 
	In claim 10, Applicant recites “[t]he method of claim 1, further comprising the antecedent step of determining the subject is exposed or at risk of exposure to jet lag, shift work or age-related sleep disturbances”.
Sahar et al. provides the factual extrinsic evidence that the aging process is associated with modified circadian rhythmicity, such as disrupted sleep-wake cycles, behavioral and hormonal rhythms (Box 2, p.889). The subjects of Nemunaitis’ experimental study are necessarily aging adult humans (see, e.g., Table 1, p.5 of Nemunaitis et al., which clearly documents that all subjects were >18 years of age) and, therefore, are necessarily exposed to, or at risk of, age-related sleep disturbances as a result of this aging process, as documented by Sahar’s teachings. The subjects of Nemunaitis et al., therefore, meet Applicant’s claimed requirements of instant claim 9.
As Nemunaitis et al. clearly teaches that only subjects of 18 years of age or older with advanced cancer malignancy were eligible to enroll in the disclosed experimental study (“Study Population”, col.2, para.3, p.2; Table 1, p.5), the teachings of Nemunaitis et al. necessarily provide for the execution of an antecedent step of identifying the age of the subjects prior to enrollment and treatment to determine their eligibility for the experimental study. As such step of identifying the age of the subject also necessarily identifies those subjects that are aging adults (and, thus, exposed to, or at risk of, age-related sleep disturbances), the teachings of Nemunaitis necessarily meet the requirements of Applicant’s claim 10.

Therefore, instant claims 1, 4-6, 9-10, 16 and 26 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied objections and rejections as set forth in the non-final Office Action dated March 23, 2021 in view of the newly submitted claim amendments and remarks (Reply, p.7-15). 
The arguments have been fully and carefully considered in light of the newly submitted claim amendments filed June 23, 2021, and the previously applied objections and/or rejections have each been withdrawn as detailed above (see above, under the heading “Status of Objections/Rejections Set Forth in the March 23, 2021 Office Action”). Upon further reconsideration of the claimed subject matter as newly amended, however, new grounds for rejection are necessitated and set forth infra.
For these reasons supra, rejection of claims 1, 4-6, 9-10, 16 and 26 is proper.

Conclusion
Rejection of claims 1, 4-6, 9-10, 16 and 26 is proper.
Claims 3, 7-8, 11-12, 22-25 and 27 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 9, 2021